—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 17, 1996, convicting him of reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence {see, CPL 470.15 [5]). Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.